DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    129
    529
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the application filed on February 7th 2022. Claims 16-19,22-23, 25-37 are allowed. Claims 1-15 and 20-21, and 24 are cancelled.

Response to Arguments
5.	The objection to the title has been withdrawn in view of new title submitted by Applicant.
6.	The objection to the abstract has been withdrawn.
7.	The objection to the claims has been withdrawn in view amendments filed by Applicant.

Allowable Subject Matter
8.	Claims 16-19,22-23, 25-37 are allowed. Claim 1-15, 20-21 and 24 are cancelled.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an apparatus comprising at least one processor and at least one memory including computer program code for at least one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: obtain or receive video data; provide at least one of a current frame or one or more previous frames of the video data to an input of a neural network; generate a predicted output at, or based on, an output of the neural network, wherein the predicted output comprises at least one of one or more predicted future frames of the video data or predicted properties of one or more predicted future frames of the video data; determine one or more processing decisions based, at least in part, on the predicted output, at least by mutatis mutandis. Accordingly, dependent claims 17-19,22-23,25-29, 31-33, 35-37 are allowed.

Examiner’s notes

9.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 26, 2022